       Case 2:18-cr-00006-KS-MTP Document 9 Filed 09/07/21 Page 1 of 3




                IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                          EASTERN DIVISION


UNITED STATES OF AMERICA

v.                                            CRIMINAL NO. 2:18-CR-6-KS-MTP

ADAM BRENT WALLACE



                                        ORDER

      On September 14, 2011, Defendant pleaded guilty to one count of receipt of

child pornography in the United States District Court for the District of Nevada. On

January 9, 2012, that Court sentenced him to 97 months of imprisonment followed

by a lifetime of supervised release. On April 6, 2018, Defendant was released from

the custody of the Bureau of Prisons. Around the same time, the Court in Nevada

transferred jurisdiction of Defendant’s supervised release to this Court. In September

2018, Defendant pleaded guilty to a state charge of child exploitation in the Lamar

County Circuit Court, stemming from a 2014 indictment. At present, Defendant is

currently incarcerated in South Mississippi Correctional Institute on a state charge

of child exploitation, with a tentative release date of April 5, 2023.

      Defendant filed a Motion to Terminate Supervised Release [6]. He argues that

the sentencing Court failed to establish whether his guilty plea was knowing and

voluntary, and that it failed to determine whether there was a factual basis for the

plea. Defendant also notes his good behavior during incarceration, and his efforts to

educate himself through various programs available at his facility.
       Case 2:18-cr-00006-KS-MTP Document 9 Filed 09/07/21 Page 2 of 3




      The Court read the transcript of Defendant’s change-of-plea hearing, and

everything that occurred at the hearing indicates that Defendant’s guilty plea was

knowing and voluntary. Defendant testified that he was not under the influence of

any intoxicating drugs, substances, or narcotics. His attorney attested that he

believed Defendant to be fully competent to understand the charge, the nature of

proceedings, and the plea agreement. Defendant acknowledged that he had read the

Plea Agreement and discussed it with his attorney. After the Government stated the

essential terms of the Plea Agreement, Defendant agreed that it corresponded with

his understanding. The Court further clarified the potential sentencing options.

Finally, Defendant testified that he had not been coerced or threatened, that he

understood that he was waiving certain constitutional rights, and that he understood

the Government would bear the burden of proof at trial. Defendant also agreed with

the Court’s recitation of and inquiries regarding the factual basis of the charges

against him.

      Additionally, in the Plea Agreement, Defendant stated in multiple places that

he understood what he was doing, that he had discussed the matter with his attorney,

that he understood the factual basis of the plea, that he knowingly and voluntarily

waived numerous rights and defenses, that he had been advised and understood the

implications of pleading guilty to the instant offense, and that he had been advised

and understood the potential sentencing range.

      Therefore, the Court concludes that Defendant’s plea was, in fact, knowing and


                                         2
       Case 2:18-cr-00006-KS-MTP Document 9 Filed 09/07/21 Page 3 of 3




voluntary, and that the sentencing Court did, in fact, determine the factual basis for

the plea. While Defendant’s self-improvement activities during incarceration are

laudatory, he has not yet established in the free world that there is no need for further

supervised release. Accordingly, the Court denies Defendant’s Motion to Terminate

Supervised Release [6].

      SO ORDERED AND ADJUDGED this ___7th___ day of September, 2021.



                                                   /s/Keith Starrett
                                                                 KEITH STARRETT
                                                UNITED STATES DISTRICT JUDGE




                                           3
